internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi br 6-plr-159539-01 date date legend buyer seller a seller b seller c seller d plant one plant two seller a’s parent seller b’s parent seller c’s parent seller d’s parent commission a commission b buyer’s parent division holding_company a b c d e f g plr-159539-01 h i j dear this letter responds to the request dated date and subsequent communications submitted by your authorized representative for a private_letter_ruling concerning the tax consequences of the sale to buyer of the interests previously held by seller a seller b seller c and seller d collectively the sellers in plant one and plant two collectively the plants and associated assets and liabilities including assets and liabilities associated with decommissioning the plants specifically you have requested rulings regarding the tax consequences under sec_468a of the internal_revenue_code to the sellers’ qualified nuclear decommissioning funds as well as rulings regarding the proper realization and recognition of gain and loss on the sale of the plants and associated assets and the proper allocation_of_basis among the assets received by buyer the sellers and buyer in a jointly-filed ruling_request have represented the following facts and information relating to the ruling_request buyer a limited_liability_company treated as a disregarded_entity for federal_income_tax purposes is a wholly-owned subsidiary of buyer’s parent buyer’s parent is wholly owned by division division a limited_liability_company treated as a disregarded_entity for federal_income_tax purposes is a wholly-owned subsidiary of holding_company a public_utility holding_company buyer is a member of holding company’s consolidated_group and joins holding_company in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting buyer buyer’s parent division and holding_company are under the audit jurisdiction of the industry director natural_resources and construction lm nrc seller a a public_utility company is wholly-owned by seller a’s parent seller a owns a a percent interest in plant one and a b percent interest in plant two and has maintained two separate decommissioning funds each solely for the purpose decommissioning seller a’s respective interests in plant one and plant two the taxpayers represent that these funds satisfy the requirements necessary to be treated as qualified nuclear decommissioning funds within the meaning of sec_468a seller a also has maintained another nuclear decommissioning fund with respect to both plants that does not meet the requirements of sec_468a and represents that these funds qualify as grantor trusts under sec_671 plr-159539-01 seller b a public_utility company is wholly-owned by seller b’s parent seller b owns a c percent interest in plant two and has maintained a decommissioning fund solely for the purpose decommissioning its interest in plant two the taxpayers represent that this fund satisfies the requirements necessary to be treated as a qualified nuclear decommissioning fund within the meaning of sec_468a seller b has not maintained any other nuclear decommissioning funds with respect to plant two seller c a public_utility company is wholly-owned by seller c’s parent seller c owns a d percent interest in plant two and has maintained a decommissioning fund solely for the purpose decommissioning its interest in plant two the taxpayers represent that this fund satisfies the requirements necessary to be treated as a qualified nuclear decommissioning fund within the meaning of sec_468a seller c has not maintained any other nuclear decommissioning funds with respect to plant two seller d a public_utility company is wholly-owned by seller d’s parent seller d owns a e percent interest in plant two and maintains a decommissioning fund solely for the purpose decommissioning its interest in plant two the taxpayers represent that this fund satisfies the requirements necessary to be treated as a qualified nuclear decommissioning fund within the meaning of sec_468a seller d has not maintained any other nuclear decommissioning funds with respect to plant two each of the sellers joins its parent company in filing a consolidated_return on a calendar_year basis using the accrual_method of accounting in addition each of the sellers is subject_to the regulatory jurisdiction of commission a and commission b and is under the audit jurisdiction of the industry director natural_resources and construction lm nrc on f division entered into an asset purchase agreement with seller a to purchase seller a’s entire a percent interest in plant one division subsequently transferred it rights and obligations under the agreement to buyer the agreement contemplates that buyer will assume all decommissioning liabilities associated with plant one in addition to other plant-related liabilities seller a is obligated under the asset purchase agreement to continue to make contributions to the decommissioning funds it maintains with respect to plant one until the closing of the transaction so that the fair_market_value of the assets in the decommissioning funds at closing equals the amounts specified in the agreement the agreement requires that prior to the closing of the transaction buyer will execute a master_trust agreement that will establish a qualified nuclear decommissioning fund and a non-qualified nuclear decommissioning fund with respect to plant one at the closing of the transaction seller a will transfer all assets of seller a’s qualified nuclear decommissioning fund to buyer’s qualified nuclear decommissioning fund and all assets of seller a’s non-qualified nuclear decommissioning fund to buyer’s non-qualified nuclear decommissioning fund in addition under a separate power purchase agreement seller a has agreed to purchase power from buyer from the date of closing through g plr-159539-01 also on f division entered into an asset purchase agreement with seller a seller b seller c and seller d to purchase the sellers’ combined h percent interest in plant two division subsequently transferred it rights and obligations under the agreement to buyer the agreement contemplates that buyer will assume all decommissioning liabilities associated with plant two in addition to other plant-related liabilities the sellers are obligated under the asset purchase agreement to continue to make contributions to the decommissioning funds they each maintain with respect to plant two until the closing of the transaction so that the fair_market_value of the assets in the decommissioning funds at closing equals the amounts specified in the agreement the agreement requires that prior to the closing of the transaction buyer will execute a master_trust agreement that will establish a qualified nuclear decommissioning fund and a non-qualified nuclear decommissioning fund with respect to plant two at the closing of the transaction the sellers will transfer all assets of each seller’s qualified nuclear decommissioning fund to buyer’s qualified nuclear decommissioning fund and all assets of seller a’s non-qualified nuclear decommissioning fund to buyer’s non-qualified nuclear decommissioning fund in addition under a separate power purchase agreement the sellers have agreed to purchase power from buyer for a period of i years following the date of closing the agreement specifies that the corpus and income of buyer’s non-qualified nuclear decommissioning funds will be held for decommissioning the plants any assets remaining in buyer’s non-qualified nuclear decommissioning funds after the plants are fully decommissioned will be distributed to buyer or as directed by buyer the taxpayer represents that for federal_income_tax purposes it will treat the proposed sale including the acquisition by buyer of the assets of seller a’s non-qualified nuclear decommissioning funds as an asset purchase subject_to sec_1060 the transfer of the plants and associated assets and liabilities took place on j requested ruling buyer’s qualified nuclear decommissioning trust established to hold the assets in seller a’s qualified nuclear decommissioning fund with respect to plant one will be treated as a qualified nuclear decommissioning fund satisfying the requirements of sec_468a requested ruling buyer’s qualified nuclear decommissioning trust established to hold the assets in the sellers’ qualified nuclear decommissioning funds with respect to plant two will be treated as a qualified nuclear decommissioning fund satisfying the requirements of sec_468a sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified_fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the plr-159539-01 amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding sec_468a provides that the rate_of_tax on the income of a qualified_fund is percent sec_468a provides in pertinent part that the assets in a qualified_fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified_fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified_fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified_fund for each nuclear power plant sec_1_468a-5 provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified_fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where the transferee is an eligible_taxpayer after the transfer in addition under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a plr-159539-01 under the specific facts herein the service will exercise its discretion under sec_1_468a-6 to treat this transaction as a disposition qualifying under the general provisions of sec_1_468a-6 thus under sec_1_468a-6 the qualified nuclear decommissioning fund maintained by seller a with respect to plant one and the qualified nuclear decommissioning funds maintained by the sellers with respect to plant two will not be disqualified upon the transfer of the assets to buyer’s respective qualified nuclear decommissioning funds and both of buyer’s qualified nuclear decommissioning funds after receiving the transferred assets will be treated as qualified nuclear decommissioning funds for purposes of sec_468a requested ruling neither buyer nor buyer’s qualified nuclear decommissioning fund with respect to plant one will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller a’s qualified nuclear decommissioning fund for plant one to buyer’s qualified nuclear decommissioning fund for plant one and buyer’s qualified nuclear decommissioning fund for plant one will have a carryover_basis in the assets received from seller a’s qualified nuclear decommissioning fund for plant one requested ruling neither buyer nor buyer’s qualified nuclear decommissioning fund with respect to plant two will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of the sellers’ qualified nuclear decommissioning funds for plant two to buyer’s qualified nuclear decommissioning fund for plant two and buyer’s qualified nuclear decommissioning fund for plant two will have a carryover_basis in the assets received from the sellers’ qualified nuclear decommissioning fund for plant two for a transaction qualifying under sec_1_468a-6 sec_1_468a-6 provides that neither a transferee nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund thus neither buyer nor its qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller a's qualified nuclear decommissioning fund with respect to plant one or by reason of the transfer of the assets of the sellers’ qualified nuclear decommissioning funds with respect to plant two to buyer’s qualified nuclear decommissioning fund sec_1_468a-6 provides that transfers of assets of a qualified_fund to which sec_1_468a-6 applies do not affect basis accordingly under sec_1_468a-6 buyer’s qualified nuclear decommissioning fund with respect to plant one will have a basis in the assets received that is the same as the basis of those assets in the qualified nuclear decommissioning fund of seller a with respect to plant one immediately before the transfer similarly buyer’s qualified nuclear decommissioning fund with respect to plant two will have a basis in the assets plr-159539-01 received that is the same as the basis of those assets in the qualified nuclear decommissioning fund of the sellers with respect to plant two immediately before the transfer requested ruling neither seller a nor seller a’s qualified nuclear decommissioning fund will recognize any gain_or_loss or otherwise take any income_or_deduction into account upon the transfer of the assets of seller a’s qualified nuclear decommissioning fund for plant one to buyer’s qualified nuclear decommissioning fund for plant one requested ruling neither the sellers nor the sellers’ qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take any income_or_deduction into account upon the transfer of the assets of the sellers’ qualified nuclear decommissioning funds for plant two to buyer’s qualified nuclear decommissioning fund for plant two sec_1_468a-6 provides that neither a transferor nor its fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets from a transferor’s qualified_fund to a transferee’s qualified_fund in a transaction to which sec_1_468a-6 applies thus neither seller a nor the qualified nuclear decommissioning fund maintained by seller a with respect to plant one will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning fund assets to buyer’s qualified nuclear decommissioning fund for plant one similarly neither the sellers nor the qualified nuclear decommissioning funds maintained by the sellers with respect to plant two will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the qualified nuclear decommissioning fund assets to buyer’s qualified nuclear decommissioning fund for plant two requested ruling seller a will determine its gain_or_loss on the sale of plant one assets by taking the difference between its tax basis in the plant one assets other than the qualified nuclear decommissioning fund for plant one and the amount_realized which will include the purchase_price and the amount of the assumed_liabilities and obligations for plant one reduced by the amount of the decommissioning liabilities for plant one to be funded by the qualified nuclear decommissioning fund maintained with respect to that unit to the extent such liabilities and obligations are taken into account as liabilities for federal_income_tax purposes requested ruling each of the sellers will determine its respective gain_or_loss on the sale of plant two assets by taking the difference between its tax basis in the plant two assets other than the qualified nuclear decommissioning fund for plant two and the amount_realized by each seller which will include the purchase_price and the plr-159539-01 amount of the assumed_liabilities and obligations for plant two reduced by the amount of the decommissioning liabilities for plant two to be funded by the qualified nuclear decommissioning fund maintained with respect to that unit to the extent such liabilities and obligations are taken into account as liabilities for federal_income_tax purposes because the transfer to buyer of the assets of the existing qualified nuclear decommissioning funds with respect to the plants will not be taxable transfers the amount of the liabilities assumed by buyer that are included in the amounts realized by seller a and the sellers respectively will not include the portion of the decommissioning liability attributable to the respective qualified nuclear decommissioning funds on the date of the transfer sec_1001 provides that gain from the sale of property shall be the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and that loss from the sale of property shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold the decommissioning liability from which seller a will be relieved with respect to plant one and the decommissioning liability from which the sellers will be relieved with respect to plant two are fixed and determinable as owners and operators of nuclear plants seller a and the sellers are required_by_law to provide for eventual decommissioning of their respective interests in plant one and plant two see c f_r sec_50 sec_1060 provides that in the case of any applicable_asset_acquisition for purposes of determining the transferee’s basis and the gain_or_loss of the transferor the consideration received for the assets shall be allocated in the same manner as amounts are allocated under sec_338 see sec_1_1060-1t under sec_1060 an applicable_asset_acquisition means any transfer of assets which constitute a trade_or_business and with respect to which the transferee’s basis is determined wholly by reference to the consideration paid for such assets accordingly on the sale of seller a’s interest in plant one and of the sellers’ interests in plant two and the respective interests in the assets of the decommissioning trust funds other than those assets in the qualified funds their respective gain_or_loss on each transferred asset will be the difference between the basis of the asset and the amount_realized with respect to that asset taking into account the allocation of plr-159539-01 consideration pursuant to sec_1060 and the corresponding regulations the amount_realized from the sale of the plants and the assets in the decommissioning trust funds will include the cash received from buyer and the liabilities assumed by buyer to the extent these liabilities are taken into account for federal_income_tax purposes this would include the amount of the decommissioning liability assumed by buyer with respect to the plants not including the portion of the liability to decommission the plants attributable to the respective qualified nuclear decommissioning funds on the date of the transfer requested ruling seller a shall be entitled to a current deduction in determining its taxable_income for its taxable_year that includes the closing date of the sale of the plants in an amount equal to the total of any amounts treated as realized by seller a as a result of buyer’s assumption of the decommissioning liabilities for plant one requested ruling each of the sellers shall be entitled to a current deduction in determining its taxable_income for its taxable_year that includes the closing date of the sale of the plants in an amount equal to the total of any amounts treated as realized by each seller as a result of buyer’s assumption of the decommissioning liabilities for plant two sec_1_446-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 makes clear that generally the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to the liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer plr-159539-01 the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here seller a clearly has the obligation to decommission plant one and each of the sellers clearly have an obligation to decommission plant two the fact of the obligation arose many years ago at the time they obtained their respective licenses to operate the plants see c f_r dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that g enerally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case because the amount of seller a’s decommissioning liability with respect to plant one and the amount of each sellers’ decommissioning liability with respect to plant two has been calculated by independent evaluators in the nuclear decommissioning industry these calculations have been reviewed and accepted by both the nuclear regulatory commission and commission a in addition there is also support in the code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle the utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test given that the two prongs of the all_events_test are satisfied economic_performance with respect to the decommissioning liability occurs with respect to plant one as of the date of the sale to the extent the liability is included in seller a’s amount_realized at that time seller a will be entitled to a deduction for the amount of its decommissioning liability associated with plant one expressly assumed by the buyer and included in seller a’s amount_realized similarly economic_performance with respect to the decommissioning liability occurs with respect to plant two as of the date of the sale to the extent the liability is included in the each of the sellers’ amount_realized at that time the each of the sellers will be entitled to a deduction for the amount of its decommissioning liability associated with plant two expressly assumed by the buyer and included in each sellers’ amount_realized requested ruling in the taxable_year of the closing buyer will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the plr-159539-01 transfer of the assets of seller a’s non-qualified nuclear decommissioning fund for plant one to buyer’s non-qualified nuclear decommissioning fund for plant one at the closing requested ruling in the taxable_year of the closing buyer will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of the assets of seller a’s non-qualified nuclear decommissioning fund for plant two to buyer’s non-qualified nuclear decommissioning fund for plant two at the closing in general a taxpayer does not realize income upon its purchase of a business’ assets even where those assets include cash or marketable_securities and in connection with the purchase the taxpayer assumes liabilities of the seller see 194_f2d_190 2d cir revrul_55_675 1955_2_cb_567 in this case buyer cannot acquire an interest in the plants without assuming the decommissioning liabilities which are inextricably associated with the ownership and operation of the plants there is no indication that the transaction is other than a bona_fide purchase of the business and its associated assets and liabilities the exception to the general_rule set forth in revrul_71_450 1971_2_cb_78 does not apply in revrul_71_450 unlike the present situation the purchaser agreed to assume the prepaid subscription liability in return for a separate cash payment and the liability was not reflected in the sales_price of the business accordingly buyer will not realize income from its acquisition of the plants or of the interests in the assets in the non-qualified fund except to the extent that under the rules of sec_1060 the amount of cash and other class_i_assets received by buyer not including the assets in the qualified_fund exceeds the amount of consideration provided by buyer and taken into account in the year of the acquisition further to the extent that buyer is entitled to take into account other consideration paid buyer will make appropriate adjustments to reflect any income previously recognized by virtue of having acquired class_i_assets in excess of the consideration taken into account in the year of the acquisition see sec_1 1t c 338-6t b and -7t b requested ruling for purposes of determining buyer’s tax basis in any specific asset included in the plant one assets excluding the qualified nuclear decommissioning fund for plant one immediately after the closing buyer’s total basis will be allocated among the plant one assets excluding the qualified nuclear decommissioning fund for plant one pursuant to the residual_method required by sec_1060 and described in sec_1_338-6 and sec_1_338-7 plr-159539-01 requested ruling for purposes of determining buyer’s tax basis in any specific asset included in the plant two assets excluding the qualified nuclear decommissioning fund for plant two immediately after the closing buyer’s total basis will be allocated among the plant two assets excluding the qualified nuclear decommissioning fund for plant two pursuant to the residual_method required by sec_1060 and described in sec_1_338-6 and sec_1_338-7 sec_1060 provides that in the case of an applicable_asset_acquisition the consideration received for such assets shall be allocated among the acquired assets in the same manner as amounts are allocated to assets under sec_338 sec_1_1060-1 provides that in the case of an applicable_asset_acquisition sellers and purchasers must allocate the consideration under the residual_method as described in sec_1_338-6 and sec_1_338-7 in order to determine respectively the amount_realized from and the basis in each of the transferred assets sec_1060 defines the term applicable_asset_acquisition as the transfer of assets constituting a trade_or_business if the acquirer’s basis is determined wholly by reference to the consideration paid for such assets sec_1_1060-1 defines a seller’s consideration as the amount in the aggregate realized from selling the assets in the applicable_asset_acquisition under sec_1001 sec_1060 provides no independent basis for determining the amount a taxpayer realizes on the sale of assets or the time such amount may be taken into account the amount_realized and the time such amount is taken into account are determined solely under generally applicable tax_accounting principles see sec_1001 and sec_461 sec_1_1060-1 defines a purchaser’s consideration as the amount in the aggregate of its cost of purchasing the assets in the applicable_asset_acquisition that is properly taken into account in basis sec_1060 provides no independent basis for determining a taxpayer’s cost of acquired assets cost is determined solely under generally applicable rules of tax_accounting the residual_method is based on a division of assets into seven classes class i generally consisting of cash and general deposit accounts held in banks savings and loan association and other depository institutions class ii generally consisting of actively_traded personal_property such as u s government securities and publicly traded stock but also including certificates of deposit and foreign_currency even if they are not actively_traded personal_property class iii accounts_receivable mortgages and credit card receivables from customers which arise in the ordinary course of business class iv stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary course of its trade_or_business class v all assets other than class i ii iii iv vi and vii assets class vi all sec_197 intangibles as defined in sec_197 plr-159539-01 except goodwill and going_concern_value and class vii goodwill and going_concern_value whether or not they qualify as sec_197 intangibles consideration is first reduced by the amount of class_i_assets transferred by the seller the remaining consideration is then allocated among the class_ii_assets pro_rata to the extent of their fair_market_value then among the class_iii_assets pro_rata to the extent of their fair_market_value then among the class_iv_assets pro_rata to the extent of their fair_market_value then among the class_v_assets pro_rata to the extent of their fair_market_value then among the class_vi_assets pro_rata to the extent of their fair_market_value and finally any remaining consideration is allocated among the class_vii_assets pro_rata according to their fair_market_value see sections c b and b if under general tax principles there is a subsequent adjustment to the consideration eg if it is later determined that the actual amount of the liability assumed differs from the value that the parties assigned to such liability on the date of the applicable_asset_acquisition that amount is allocated in a manner that produces the same allocation that would have been made at the time of the acquisition had such amount been paid_or_incurred on the acquisition_date see sections a c and each of the plants together with its related equipment operating_assets and non-qualified fund assets constitute a trade_or_business in its seller’s hands and the gain_or_loss recognized by each seller with respect to those assets will be determined wholly by reference to each seller’s amount_realized thus seller a’s transfer of plant one its equipment operating_assets and non-qualified fund assets to buyer in exchange for cash a note and the assumption of the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 and the regulations thereunder likewise the sellers’ transfer of their h percent undivided interests in plant two together with its equipment operating_assets and non-qualified fund assets to buyer in exchange for cash a note and the assumption of the decommissioning liability except to the extent funded by the qualified_fund is an applicable_asset_acquisition as defined in sec_1060 as such the federal tax treatment of each plant’s acquisition is determined under sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a seller on date an applicable_asset_acquisition is made the assets sold consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure and a basis in the hands of the seller of dollar_figure class_iii_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_iv_assets with a fair_market_value of dollar_figure and a basis of dollar_figure class_v_assets half of which are sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and the other half of which are not sec_1231 assets with a fair_market_value of dollar_figure and a basis of dollar_figure and class_vi_assets which are sec_1231 plr-159539-01 assets with a fair_market_value of dollar_figure and a basis of dollar_figure the consideration consists of dollar_figure cash and an assumed liability of dollar_figure that under applicable tax_accounting principles is taken into account at the time of the applicable_asset_acquisition the dollar_figure consideration will be first reduced by dollar_figure the amount of class_i_assets the remaining consideration will be allocated as follows dollar_figure to class_ii_assets pro_rata according to fair_market_value resulting in a dollar_figure gain dollar_figure to the class_iii_assets pro_rata according to fair_market_value resulting in no gain_or_loss dollar_figure to the class_iv_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain dollar_figure to the class_v_assets pro_rata according to the fair_market_value resulting in a dollar_figure loss on the sec_1231 assets and a dollar_figure loss on the non sec_1231 assets dollar_figure to the class_vi_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain and the remaining dollar_figure to the class_vii_assets pro_rata according to the fair_market_value resulting in a dollar_figure gain therefore we conclude that on the sale of its interest in plant one seller a’s gain_or_loss on each of the purchased assets excluding the assets of seller a’s qualified funds will be the difference between seller a’s basis in the asset and the amount_realized with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder similarly on the sale of each seller’s interest in plant two each seller’s gain_or_loss on each of the purchased assets excluding the assets of the each seller’s qualified funds will be the difference between its proportionate basis in the asset and the proportionate amount_realized by such seller with respect to that asset taking into account the allocation of consideration pursuant to sec_1060 and the regulations thereunder with respect to the acquisition of the plants equipment operating_assets and the assets of the non-qualified funds buyer will not recognize income except to the extent the class_i_assets as defined in sec_1_338-6 it receives exceed its total cost determined under sec_1012 which will be the sum of its cash consideration if any and the fair_market_value of any other consideration buyer provides to seller s that is taken into account under applicable tax principles on the date of the applicable_asset_acquisition if buyer is thus required to take an amount into account as income and is subsequently permitted under general principles of tax law to take additional consideration into account eg when buyer satisfies the economic_performance requirement with respect to the decommissioning liability assumed buyer will be entitled to deduct and will not be required to capitalize such amount 344_us_6 therefore we conclude that in the taxable_year of closing buyer will not recognize any gain or otherwise currently take any income into account by reason of plr-159539-01 the transfer of seller a’s plant one assets to buyer provided the class_i_assets buyer receives do not exceed its total cost for plant one similarly in the taxable_year of closing buyer will not recognize any gain or otherwise currently take any income into account by reason of the transfer of any seller’s plant two assets to buyer provided the class_i_assets buyer receives do not exceed its total cost for plant two because the transfer of each plant is an applicable_asset_acquisition on the acquisition_date buyer’s basis in the assets acquired must be determined by allocating its costs ie the consideration provided by buyer on the acquisition_date which includes cash but not the assumption of the decommissioning liability among the acquired assets in accordance with the provisions of sec_1060 and the regulations thereunder the following example illustrates the operation of sec_1060 for a purchaser on date an applicable acquisition is made the assets acquired consist of class_i_assets in the amount of dollar_figure class_ii_assets with a fair_market_value of dollar_figure class_iii_assets with a fair_market_value of dollar_figure class iv asserts with a fair_market_value of dollar_figure and class_v_assets with a fair_market_value of dollar_figure there are no class vi or vii assets the consideration paid consists of dollar_figure cash and an assumed liability for which economic_performance has not occurred on date the purchaser has provided dollar_figure of consideration that may be allocated as basis it will be first reduced by dollar_figure the amount of class_i_assets the remaining dollar_figure will be allocated to class_ii_assets pro_rata according to fair_market_value nothing is allocated to class iii or below on date2 economic_performance occurs with respect to the liability to the extent of dollar_figure at that time the purchaser has an additional dollar_figure of basis that may be taken into account of that amount dollar_figure is allocated to class_ii_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date and the remaining dollar_figure is allocated to the class_iii_assets pro_rata according to fair market value-as determined on the acquisition_date on date3 economic_performance occurs to the extent of an additional dollar_figure which is then taken into account as basis of that amount dollar_figure will be allocated to the class_iii_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date dollar_figure will be allocated to the class_iv_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date dollar_figure will be allocated to the class_v_assets which will then have been allocated their full dollar_figure fair market value-as determined on the acquisition_date and the remaining dollar_figure will be allocated to the class_vii_assets as goodwill the last amount is allocated to goodwill even though goodwill was not identified as a separate asset having value on date1 if on date3 instead of an addition to purchaser’s consideration there is a dollar_figure decrease in consideration the consideration previously allocated to the class_iii_assets would be reduced to zero and the consideration plr-159539-01 previously allocated to the class_ii_assets would be reduced by the remaining dollar_figure pro_rata according to fair_market_value accordingly with respect to each plant buyer will first reduce the consideration paid_by the amount of the class_i_assets it receives in the transaction including any class_i_assets held in the non-qualified fund to the extent the class_i_assets received exceed the consideration buyer provides buyer will recognize income to the extent buyer’s consideration paid exceeds the class_i_assets it receives such excess will be allocated to the class_ii_assets pro_rata according to the fair_market_value of those assets up to their total fair_market_value any excess remaining after allocation to class_ii_assets will be allocated to class iii iv v vi and vii assets in accordance with sec_1_1060-1 and sec_1_338-6 when and to the extent additional_amounts are paid_or_incurred for the assets acquired in the applicable assets acquisition eg when and to the extent the non-qualified fund pays or incurs decommissioning expenses such amounts will be taken into account as increases to buyer’s consideration paid and allocated in the same manner and subject_to the same conditions as though they were paid_or_incurred on the acquisition_date see sec_1_1060-1 sec_1_1060-1 sec_1_338-6 and sec_1_338-7 therefore we conclude that buyer’s total consideration will be allocated among the purchased assets of plant one excluding the qualified funds for purposes of determining buyer’s tax basis in any specific asset included in the purchased assets determined immediately after the closing and excluding the qualified funds pursuant to the residual_method as required by sec_1060 and the regulations thereunder further buyer’s total consideration will be allocated among the purchased assets of plant two excluding the qualified funds for purposes of determining buyer’s tax basis in any specific asset included in the purchased assets determined immediately after the closing and excluding the qualified funds pursuant to the residual_method as required by sec_1060 and the regulations thereunder requested ruling the post-closing non-qualified nuclear decommissioning fund established for plant one under buyer’s post-closing decommissioning trust to hold the assets from seller a’s non-qualified nuclear decommissioning fund for plant one shall be considered a grantor_trust under sec_671 and buyer will be treated as the grantor of the trust requested ruling the post-closing non-qualified nuclear decommissioning fund established for plant two under buyer’s post-closing decommissioning trust to hold the assets from seller a’s non-qualified nuclear decommissioning fund for plant two shall be considered a grantor_trust under sec_671 and buyer will be treated as the grantor of the trust plr-159539-01 sec_671 provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_1_671-2 provides that for purposes of part i of subchapter_j chapter of the code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1_671-2 the term property includes cash sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_677 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor because buyer is treated as purchasing the assets of seller a’s non-qualified nuclear decommissioning funds for federal_income_tax purposes buyer is treated as contributing those assets as grantor to buyer’s non-qualified nuclear decommissioning funds under the terms of the nuclear decommissioning master_trust agreement all income as well as principal of buyer’s non-qualified nuclear decommissioning funds is held to satisfy buyer’s legal_obligation to decommission the plants and upon completion of the decommissioning any remaining assets will be distributed to buyer or as directed by buyer accordingly buyer is treated as the owner of each of buyer’s non-qualified nuclear decommissioning funds under sec_677 and sec_1 a - d buyer shall include in computing its taxable_income and credits all items of income deduction and credits against tax of buyer’s non-qualified nuclear decommissioning funds to the extent that such items would be taken into account in computing taxable_income or credits against the tax of buyer plr-159539-01 except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney you submitted with the request we are sending a copy of this ruling to your authorized representative we are also sending a copy of this letter_ruling to the industry director natural_resources and construction lm nrc sincerely peter c friedman peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
